Lummus, J.
The plaintiff and his partner owned a truck which was registered in Maine in the name of the latter. On December 7, 1938, the plaintiff drove the truck to Boston and parked it on Fleet Street, a few feet in front of the defendant’s truck. The defendant started up his truck and hit the plaintiff twice, injuring him. This is an action of tort for alleged negligence. No wilful or wanton misconduct was alleged or proved.
Assuming that the plaintiff’s truck was properly registered in Maine, he cannot recover. The case is covered by VanDresser v. Firlings, 305 Mass. 51, for the plaintiff first entered the Commonwealth with his truck during the year 1938 in March of that year. His right to operate it in this Commonwealth expired at the end of thirty days. His *754illegal act in operating the truck was a unit, and had not ceased to exist before the entire injury was done. Blair v. Boston Elevated Railway, 310 Mass. 1, 3, and cases cited. Query v. Howe, 273 Mass. 92, 96.

Exceptions sustained.


Judgment for the defendant.